This is the appeal of Southern States Power Company from a judgment upon issues submitted and involves only the objection and exception to the refusal of the trial court to allow defendant's motion for judgment as of nonsuit made at the conclusion of the plaintiff's evidence and renewed at the conclusion of defendant's evidence. The Court, being of the opinion that there was sufficient evidence to go to the jury upon the issue of negligence(Smith v. Coach Co., 214 N.C. 314; Gunn v. Taxi Co., 212 N.C. 540,193 S.E. 28; Hedgecock v. Ins. Co., 212 N.C. 638,194 S.E. 86), and that the evidence on the issue of contributory negligence was not of a character to justify the withdrawal of the case from the jury as a matter of law (Templeton v. Kelley,215 N.C. 577; Sebastian v. Motor Lines, 213 N.C. 770, 197 S.E. 539;Manheim v. Taxi Corp., 214 N.C. 689, 691; Mulford v. Hotel Co.,213 N.C. 603, 197 S.E. 169; Cole v. Koonce, 214 N.C. 188), and the jury having answered both issues in favor of the plaintiff, finds no error in the trial. The judgment is affirmed.
No error.